DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations of claims 2, 4 and 12 have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because of the use of “first engaging means” and “second engaging means” which later in the claim recites sufficient structure, material, or acts to perform that function and is preceded by structure.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6, 7, 8, 10,12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 1,194,432 to Sigler.
Regarding Claim 1, Sigler teaches a laying nest (Sigler Fig. 1), comprising a floor (Sigler Fig. 2 #15, #13), a roof  (inherently present since it is a trap nest case where hens can only 
Regarding Claim 2, Sigler teaches wherein a first rotation pin (Sigler Fig. 2 #26) is arranged parallel to the first side wall and adjacent to the first side wall and the floor, at a first one of its sides that is parallel and adjacent to the first side wall, is provided with first engaging means (Sigler Fig. 2 #27 and pin joint between #27 and #25), applicant doesn’t claim direct engagement, Sigler is engaged via assembled components), which are configured to releasably engage the first rotation pin and (Sigler #27 is “capable” of being released; applicant hasn’t claimed the structure features of the connection), when they are engaged with the first rotation pin, allow rotation of the floor about the first rotation pin (Sigler #14), the first engaging means (Sigler Fig. 2 pin joint between #27 and #25) being made as a portion of cylindrical surface having a longitudinal axis parallel to the axis of the first rotation pin and a diameter substantially equal to the diameter of the first rotation pin.
Regarding Claims 4 and 12, Sigler teaches a second rotation pin (Sigler Fig. 2 pin in #32) is arranged parallel to the second side wall and adjacent thereto to the second side wall and the floor, at a second one of its sides that is parallel and adjacent to said the second side wall, is provided with second engaging means (Sigler #33, applicant doesn’t claim direct engagement Sigler is engaged via assembled components), which are configured to releasably engage the second rotation pin (Sigler Fig. 2 #16 via assembled components and rocking rotation) and, when they are engaged with said the second rotation pin, allow rotation of the 
Regarding Claim 6, Sigler teaches said the laying nest is provided with a driving arrangement for rotating the floor about said the first rotation axis and the second rotation axis (Sigler #35, #24, #34 and #30).
Regarding Claim 10, Sigler teaches the floor is mounted to the laying nest so as to be completely removable therefrom from the laying nest (Sigler #13 and #14 can be removed, is capable of removal, applicant hasn’t claimed specific structural components that permit removal and Sigle satisfies the broad nature of the functional language).
Regarding Claim 7, Sigler teaches wherein the driving arrangement comprises a rotation shaft (Sigler Fig. 3 #39), arranged below said the floor, substantially at a middle position, which rotation shaft is rotatable in both opposite directions, and a rocker, which is integral to the rotation shaft and comprises two diametrically opposed arms (Sigler Fig. 3 #38 and #20) which are arranged for coming into contact (Sigler does not claim direct contact, Sigler contact via assembly) with and exerting a pressure onto a first side of the floor which is parallel and adjacent to the first side wall and onto a second side of the floor which is parallel and adjacent to the second side wall, respectively.
Regarding Claim 8, Sigler teaches one or more extensions (Sigler Fig. 2 portion of #13 and #15 beneath the top horizontal surface of the floors) are provided on the lower face of said the floor and the arms (Sigler #38 and #20) of the rocker act onto said the floor either directly or indirectly, through said the extensions (Sigler satisfies “indirectly).



1, 2, 4, 6, 10,12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by German Patent DE 20 2013 102 427 U1 to Meller.
Regarding Claim 1, Meller teaches laying nest, comprising a floor, a roof and side walls including a first side wall, comprising an entry opening (Meller Fig. 1 #5), and a second side wall, opposite to said the first side wall and comprising a discharge opening (Meller Fig. 1 #7), wherein the floor is arranged rotatable about a first rotation axis (Meller s1) which is parallel to the first side wall and adjacent thereto to the first side wall, and wherein the floor is further arranged rotatable about a second rotation axis (Meller s2) which is parallel to the second side wall and adjacent thereto to the second side wall.
Regarding Claim 2, Meller teaches a first rotation pin (Meller pin in axis aperture s1) is arranged parallel to said the first side wall and adjacent thereto to the first side wall and the floor  at a first one of its sides that is parallel and adjacent to said the first side wall, is provided with first engaging means (Meller #13), which are configured to releasably engage said the first rotation pin and (Meller can be removed, not explicit structure on how removal occurs), when they are engaged with the first rotation pin, allow rotation of said the floor about the first rotation pin, the first engaging means being made as a portion of cylindrical surface having a longitudinal axis (Meller aperture in #13) parallel to the axis of the first rotation pin and a diameter substantially equal to the diameter of the first rotation pin (Meller s1).
Claim 4 and 12, Meller teaches second rotation pin (Meller Fig. 1 pin in s2) is arranged parallel to the second side wall and adjacent thereto to the second side wall and the floor, at a second one of its sides that is parallel and adjacent to the second side wall, is provided with second engaging means (Meller #11), which are configured to releasably engage the second rotation pin and (Meller can be removed, not explicit structure on how removal occurs), when they are engaged with said the second rotation pin, allow rotation of the floor about said the second rotation pin, the second engaging means being made as a portion of cylindrical surface 
Regarding Claim 6, Meller teaches the laying nest is provided with a driving arrangement (Meller #12) for rotating the floor about said the first rotation axis and the second rotation axis.
Regarding Claim 10, Meller teaches said the floor is mounted to the laying nest to be completely removable therefrom from the laying nest (Meller can be removed, is capable of removal, applicant hasn’t claimed specific structural components that permit removal and Meller satisfies the broad nature of the functional language),
Allowable Subject Matter
Claims 9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following prior art of record teaches the general knowledge of one of ordinary skill in the art of animal husbandry to include moving, tilting, rocking, rotating components for poultry/egg ejection:  German Patent DE 4203637; U.S. Patent No. 11,129,368; U.S. Patent No. 11,039,604; U.S. Patent No. 5,222,459; U.S. Patent No. 5,058,530; U.S. Patent No. 3,941,091; U.S. Patent No. 3,292,583; U.S. Patent No. 2,090,906; U.S. Patent No. 1,399,614; U.S. Patent No. 1,396,407; U.S. Patent No. 1,224,318.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA M VALENTI whose telephone number is (571)272-6895. The examiner can normally be reached Available Monday and Tuesday only, eastern time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREA M VALENTI/Primary Examiner, Art Unit 3643                                                                                                                                                                                                        



29 March 2022